Electronically Filed
                                                        Supreme Court
                                                        SCWC-30692
                                                        26-OCT-2012
                                                        02:37 PM


                            NO. SCWC-30692


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I




           STATE OF HAWAI#I, Respondent/Plaintiff-Appellant,


                                  vs.


           MARCO RODRIGUES, Petitioner/Defendant-Appellee.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 30692; CR. NO. 08-1-0293)


                          ORDER OF CORRECTION
  (By:     Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
              and Circuit Judge To#oto#o, due to vacancy)


            IT IS HEREBY ORDERED that the opinion filed on October

12, 2012 is corrected as follows:

            1.   On page 7, third line from the bottom, change “B.”

to “C.”.

            2.   On page 9, line 9, delete “A.”.

            3.   On page 16, line 19, delete “1.”.
           4.   On page 18, line 11, change “2.” to “B.”.

           5.   On page 33, line 14, change “VIII.” to “IX.”

           6.   On page 37, line 12, change “IX.” to “X.”

           7.   On page 37, seventh line from the bottom, “James S.

Tabe” should be added above “Craig W. Jerome” so that the

attorney caption now reads:

           “James S. Tabe,
            and Craig W. Jerome,
            for petitioner”

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i, October 26, 2012.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Faauuga L. To#oto#o




                                   2